UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51119 ORGANIC ALLIANCE, INC. (Exact name of registrant as specified in its charter) Nevada 20-0853334 Stateof incorporation I.R.S. EmployerIdentification No. 401 Monterey Street, Suite 202 Salinas, CA 93901 (Address of principal executive offices) (831) 240-0295 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMay 18, 2010 Common stock, $0.0001 par value ORGANIC ALLIANCE, INC. AND SUBSIDIARY FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of June 30, 2009 (Unaudited) and December 31, 2008 (Audited) 4 Consolidated Statements of Operations for the three months ended June 30, 2009 and 2008, six months ended June 30, 2009 and the period of inception (February 19, 2008) to June 30, 2008 (Unaudited) 5 Consolidated Statements of Cash Flows for the Six months ended June 30, 2009 and period of inception (February 19, 2008) to June 30, 2008 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II - OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 SIGNATURES 27 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q and article 10 of Regulation S-X of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the three and six months ended June 30, 2009 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the period ended December 31, 2008 filed with the Securities and Exchange Commission on March 18, 2010. -3- Organic Alliance, Inc. and Subsidiary Consolidated Balance Sheets June 30, 2009 December 31, 2008 (Unaudited) Assets Current assets: Cash $ $ Accounts Receivable - Due from factor - Prepaid expenses and other current assets Total current assets Other assets (Note 4) - Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Notes payable to related parties and other (Note 11) Total current liabilities Stockholders' Deficiency: Common stock, $.0001 par value, 60,000,000 shares authorized, 26,892,443 and 13,131,967 shares outstanding as of June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of the consolidated interim financial statements -4- Organic Alliance, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended Period from Inception (February 19, 2008) to June 30, 2009 June 30, 2008 Net sales $ $
